TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00438-CR



                                 David Cepeda Jones, Appellant

                                                  v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF BEXAR COUNTY, 226TH JUDICIAL DISTRICT
       NO. 1994-CR-5367W, THE HONORABLE SID L. HARLE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant David Cepeda Jones, acting pro se, filed a notice of appeal seeking to

appeal an opinion issued by the Fourth Court of Appeals. He complains about the Fourth Court’s

dismissal of his petition for writ of mandamus.

               This Court’s appellate jurisdiction generally is limited to cases appealed from trial

courts in our court of appeals district, which does not include Bexar County. Tex. Gov’t Code Ann.

§ 22.201 (West Supp. 2010). We see no basis for jurisdiction over an appeal of matters arising out

of actions taken by the Fourth Court of Appeals, and nothing in the documents appellant has filed

demonstrates we otherwise have authority to grant any relief he seeks. See Olivo v. State,

918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996) (listing Government Code § 22.201 among

examples of laws that establish jurisdiction of courts of appeals).
               To any extent that appellant’s pleadings could be read as initiating an original

appellate proceeding seeking extraordinary relief, see Tex. R. App. P. 52, we note that our

mandamus authority also is limited. By statute, this Court has the authority to issue a writ of

mandamus against “a judge of a district or county court in the court of appeals district” and other

writs as necessary to enforce our appellate jurisdiction. See Tex. Gov’t Code Ann. § 22.221 (West

Supp. 2010). The Fourth Court of Appeals is not a party against whom we may issue a writ of

mandamus. Nor has appellant demonstrated that the exercise of our writ power is necessary to

enforce our jurisdiction as we have no appellate jurisdiction over the Fourth Court of Appeals.

               Finding we lack jurisdiction, we dismiss his attempted appeal.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: July 11, 2012

Do Not Publish




                                                2